PER CURIAM.
Willie C. Ford timely appeals the order denying his motion for posteonvietion relief. We reverse and remand for further proceedings.
In his motion for postconviction relief, Ford asserted that his trial counsel failed to provide effective assistance in connection with certain evidentiary matters. From the limited record before us, it appears that a facially sufficient claim has been stated. The trial court, however, denied Ford’s motion for relief with a notation on the face of the motion but without attaching any record to refute Ford’s contention. Thus, we reverse the order denying Ford’s motion.
On remand, unless the record conclusively demonstrates that Ford is not entitled to relief, the court must conduct an evidentiary hearing to reach a determination of Ford’s claim. If the court again determines that a summary denial is proper, it must attach to its order those portions of the record disclosing that he is not entitled to relief.
Reversed and remanded.
FRANK, A.C.J., and FULMER and WHATLEY, JJ., concur.